Citation Nr: 1128329	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-04 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II (DM), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to August 1995, with additional service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as jurisdiction was transferred from the Togus RO in Maine. 

The Veteran and his spouse testified at the VA Central Office in Washington, D.C., before the undersigned Acting Veterans Law Judge (AVLJ) in April 2011.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for DM is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  Service connection for DM was denied in an April 2008 rating decision that was not appealed.

2.  Evidence received since the April 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the April 2008 rating decision, the criteria for reopening the claim for service connection for DM are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen a claim for service connection for DM.

A rating decision in April 2008 denied service connection for DM.  The reason for the denial of the claim was a determination by the RO that DM did not occur in service, and was not caused by service.  The Veteran was notified of the denial by letter but he did not appeal.  

The Veteran submitted the instant claim in September 2008 in which he requested the reopening of his claim.

The evidence received since September 2008 includes the Veteran's aforementioned testimony before the undersigned AVLJ in which he stated that he was on active duty with the U.S. Army Reserves when DM was discovered in March 2000.  To this assertion, the Veteran submitted a chronological statement of retirement points, indicating that he received active duty points during the period in question, and submitted reassignment orders from the U.S. Army Reserves dated January 11, 2000 that instructed "upon notification from your agency or news media announcement, you are to RPT for ACT DY F/Duration + 6 MTHS unless sooner relieved."  In addition, the Veteran submitted a Form SF600 in which it was noted that DM was discovered.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it directly addresses the reason the claim was previously denied (that DM did not occur in service) and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this is new and material evidence, and reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for DM is granted.


REMAND

The Board has determined that further development is required before the Board may decide the Veteran's claim for service connection for DM.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is full- time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

While it appears that some of the Veteran's periods of  U.S. Army Reserves service has been verified, the claims file does not include a clear indication of when the Veteran was on ACDUTRA and/or regular active duty.  As noted above, the Veteran asserts that he was on active duty when DM was discovered in March 2000.  Therefore, the Board finds that additional development is required to determine the exact dates of any such service.  One method which has not yet been attempted in this case is to contact the Defense Finance and Accounting Service and request records of the periods for which the Veteran received pay.

Moreover, while it appears that some of the Veteran's service treatment records (STRs) from his U.S. Army Reserves service are of record, it should be verified whether these records constitute the entirety of his treatment notes.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the U.S. Army Reserves and request verification of all the Veteran's dates of active duty and ACDUTRA, particularly any occurring in the year 2000.

2.  If necessary, the RO or the AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty and ACDUTRA in the U.S. Army Reserves, particularly any in the year 2000.

3.  Obtain all STRs and service personnel records from the U.S. Army Reserves that have not been secured for inclusion in the record.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for DM on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


